         Case 1:18-cv-00055-GSK Document 95              Filed 07/24/19     Page 1 of 3


                 UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE

                                             )
NATURAL RESOURCES DEFENSE                    )
COUNCIL, INC., et al.,                       )
                                             )
               Plaintiffs,                   )
                                             )
               v.                            ) Court No. 18-00055
                                             )
WILBUR ROSS, et al.,                         )
                                             )
               Defendants.                   )
                                             )

                                 JOINT STATUS REPORT

       Pursuant to the Court’s order of May 3, 2019 (ECF No. 90), the parties respectfully

submit this joint status report. On July 12, 2019, the U.S. Court of Appeals for the Federal

Circuit issued its mandate remanding the case to this Court. See Nat. Res. Def. Council Inc. v.

Ross, No. 2018-2325 (Fed. Cir.). The parties agree that Defendants’ motion to dismiss is ripe

for review. See Nat. Res. Def. Council Inc. v. Ross, No. 2018-2325, 2019 WL 2173792, at *3

(Fed. Cir. May 20, 2019) (per curiam) (“remand[ing] to the CIT for review and fact-finding

consistent with this order”).

       Since the Court of Appeals’ order, the parties have continued to discuss vaquita

conservation efforts. Specifically, pursuant to Fed. R. Evid. 408, the Government shared with

Plaintiffs copies of a draft agenda and proposed changes to the Mexican regulatory regime

governing the Upper Gulf of California commercial fisheries that the United States planned to

provide to the Government of Mexico as part of ongoing U.S.-Mexico communications and

coordination. See generally AR 103; ECF No. 88-1 (letter from Mexico to United States

regarding Mexican vaquita conservation efforts). The Government and Plaintiffs conferred by

phone on July 2, 2019, and Plaintiffs provided to the Government their comments on the

proposed regulatory changes. Nina Young, Foreign Affairs Specialist, Marine Mammal Lead,
        Case 1:18-cv-00055-GSK Document 95              Filed 07/24/19     Page 2 of 3


at the National Marine Fisheries Service (NMFS) Office of International Affairs and Seafood

Inspection, traveled to Mexico City and met with Mexico’s representatives from 13 agencies,

including Ministry of Environment officials, on July 8, 2019. The parties again conferred

pursuant to Fed. R. Evid. 408 on July 23, 2019, where we discussed, among other topics, Ms.

Young’s meetings with Mexican authorities.

                                                    Respectfully submitted,


                                                    /s/ Giulia C.S. Good Stefani
                                                    Natural Resources Defense Council
                                                    P.O. Box 106
                                                    Mosier, OR 97040
                                                    (310) 434-2333
                                                    ggoodstefani@nrdc.org

                                                    Vivian H.W. Wang
                                                    Natural Resources Defense Council
                                                    40 West 20th Street, 11th Floor
                                                    New York, NY 10011
                                                    (212) 727-4477
                                                    vwang@nrdc.org

Sarah Uhlemann                                      Stephen Zak Smith
Center for Biological Diversity                     Natural Resources Defense Council
2400 80th Street NW                                 1314 2nd Street
Seattle, WA 98117                                   Santa Monica, CA 90401
(206) 327-2344                                      (310) 434-2334
suhlemann@biologicaldiversity.org                   zsmith@nrdc.org

Attorney for Plaintiffs Center for                  Attorneys for Plaintiff Natural
Biological Diversity & Animal Welfare               Resources Defense Council
                                                    Institute




                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    JEANNE E. DAVIDSON
                                                    Director



                                               2
        Case 1:18-cv-00055-GSK Document 95   Filed 07/24/19    Page 3 of 3


OF COUNSEL:                              /s/Patricia M. McCarthy
JASON FORMAN                             PATRICIA M. MCCARTHY
National Oceanic and                     Assistant Director
Atmospheric Administration
Silver Spring, MD
                                         /s/Stephen C. Tosini
DANIEL J. PAISLEY                        STEPHEN C. TOSINI
Department of the Treasury               Senior Trial Counsel
Washington, DC                           Commercial Litigation Branch
                                         Civil Division
GLENN KAMINSKY                           Department of Justice
Department of Homeland Security          P.O. Box 480, Ben Franklin Station
Washington, DC                           Washington, DC 20044
                                         Tele. (202) 616-5196
                                         Stephen.Tosini@usdoj.gov

July 24, 2019                            Attorneys for Defendants




                                     3
